Citation Nr: 1008641	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraines/chronic 
headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a disorder 
manifested by arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
September 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge, via video conference, in December 2007.  A transcript 
of the hearing is of record.

In February 2008, the Board denied the claims.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In a memorandum decision 
dated in July 2009, the Court vacated the Board's February 
2008 decision, and remanded these claims for development 
consistent with the memorandum decision.

As a final procedural matter, on the VA Form 9, the Veteran 
referred to a seizure disorder, as though it were an issue on 
appeal; however, that issue was denied in August 2004 and 
November 2006.  She did not appeal either decision.  She 
again raised the issue at her December 2007 hearing, and was 
informed that the matter had not been certified as being on 
appeal.  

In a statement accompanying a VA Form 21-4138 dated in 
December 2009, the Veteran asserted that a seizure disorder 
was related to her claims on appeal and requested that they 
be considered together.  Nonetheless, the Board does not find 
that a seizure disorder is inextricably intertwined with the 
issues on appeal.  Therefore, the Board refers the claim for 
a seizure disorder to the RO for appropriate action.  

For reasons discussed below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Based on the Court's July 2009 memorandum decision, the Board 
will remand these claims for examinations.  McLendon v. 
Nicholson, 20 Vet. App 79, 81 (2006); 38 C.F.R. § 3.159(4).  
Further, the service treatment records do not contain a copy 
of the service entrance examination.  In light of the 
Veteran's assertion that she had headaches and sinus problems 
predating entry into service, the service entrance 
examination is pertinent evidence and should be obtained if 
it exists.  38 C.F.R. § 3.159(c)(2), (3).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the appropriate agency, to 
include the National Personnel Records 
Center or any other deemed appropriate, to 
search for the Veteran's service entrance 
examination.  She should also be requested 
to provide a copy of the entrance 
examination if she has one in her 
possession.  Any negative search should be 
noted in the file.

2.  Schedule the Veteran for 
examination(s) to determine the nature and 
etiology of the claimed migraines/chronic 
headaches, sinusitis, and arrhythmias.  
The examiner(s) is/are asked to review the 
claims file in conjunction with the 
examination(s) and make a note of such 
review in the examination report(s).  The 
examiner(s) is/are requested to conduct 
all necessary tests.

For each disorder identified, if any, the 
examiner(s) is/are asked to provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or more) that such disorder is related to 
service, or increased in severity during 
service.  A rationale should be provided 
for all opinions.

3.  After ensuring that each examination 
report complies with the Board's 
instructions, and completing any 
additional development it deems necessary, 
readjudicate each issue on appeal.  If any 
disposition remains unfavorable, furnish 
the Veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

